DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  Objections and rejection are recited below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 11 August 2020 claims foreign priority to Chinese application 202010070702.2, filed 21 January 2020.
Specification
The disclosure is objected to because much of the language is inconsistent.  For example, in [0026] it is not clear how to calculate a unit attack cost. As per specification:
[0026] In one embodiment, the computing module 202 calculates the unit attack cost of the double spend attack according to formula P0=p1*S*p2, where p1 is the computing time of each block in the blockchain network, S is the number of blocks built by the attack, and P2 is unit attack cost. For example, the total computing power of the blockchain network is computing power of 100, and the attacker needs to control at least 50% of the total computing power in the blockchain network to launch a double spend attack, computing power of 51 is sufficient. A trader initiates a transaction and sends a true transaction order to the blockchain network, the attacker generates a fake transaction order, and uses a “minority obeys majority” principle in a consensus mechanism to implement a fake transaction order. Such a fake transaction order is to replace the true transaction order and write the fake to a block of the blockchain network, causing the true transaction order to be deleted or tampered with by other target service nodes of the blockchain network. The computing module 202 calculates the unit attack cost of the double spend attack according to formula P0=p1*51*p2, where p1 is the computing time of each block in the blockchain network, 51 is the number of blocks built by the attack, and P2 is unit attack cost.  
It is not clear if P0 or p2 is the unit attack cost.  Perhaps Applicant means to convey  “the computing module 202 calculates total attack cost ”.  Even if this is so, there is no disclosure on how to calculate a unit attack cost.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In the representative limitation:
calculating a unit attack cost corresponding to a blockchain network according to the virtual currency type;
the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  See MPEP 2161.01.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 11, in the representative limitation:
adjusting a quantity of the records indicating a transaction is recorded by the blockchain network to make a total attack cost greater than a transaction value of the transaction, wherein the total attack cost is determined by multiplying the quantity of the records by the unit attack cost; 
it is not clear how a quantity of records indicates “a transaction is recorded by the blockchain network” (emphasis added).  It is not clear what “adjusting a quantity of the records” means to convey or how the adjusting makes “a total attack cost greater than a transaction value of the transaction” (emphasis added).  It is not clear what the relationship is between records and transactions.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-10 and 12-20 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-10 are directed to a method to prevent a double spend attack which is a judicial exception which is a method of organizing human activity as well as a fundamental economic principle of mitigating risk.
Claim 1 recites, in part, a system for performing the steps of:
acquiring transaction information;
acquiring a currency price according to the virtual currency type of the transaction information;
calculating a transaction value according to the currency price and the transaction amount of the virtual currency;
calculating a unit attack cost corresponding to a blockchain network according to the virtual currency type;
adjusting a quantity of the records indicating a transaction is recorded by the blockchain network to make a total attack cost greater than a transaction value of the transaction, wherein the total attack cost is determined by multiplying the quantity of the records by the unit attack cost; and
transmitting transaction information of the transaction to the blockchain network
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Limitations such as:
wherein the transaction information comprises a virtual currency type and a transaction amount of the virtual currency 
are merely a description of data and does not impose any meaningful limit on the computer implementation of the abstract idea.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
calculating “something” corresponding to a blockchain network;
adjusting “something” as related to a blockchain network;
 transmitting transaction information of the transaction to the blockchain network
This additional elements are recited at a high level of generality and merely indicate manipulating data and sending information to a database  - i.e.  a blockchain system.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the device claim 11 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-10 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2-10 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.  The limitations claim acquiring data, making calculations and making determinations.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 11-20 otherwise styled as a device, would be subject to the same analysis.
Additional Comments
Regarding claims 1-20, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Brue:  “DISTRIBUTED LEDGER VERIFICATION SYSTEM USING PROOF-OF-LIFE”, (US Pub. No. 20190208418  A1), 
TOKUCHI:  “INFORMATION PROCESSING APPARATUS AND NON-TRANSITORY COMPUTER READABLE MEDIUM STORING PROGRAM”, (US Pub. No. 20200090155  A1),
Trautmann et al:  “Routing Based Blockchain”, (US Pub. No. 20200059430 A1),
PENNANEN: “SYSTEM AND METHOD FOR EXECUTING FINANCIAL TRANSACTIONS” (European Patent Application EP 2 953 076 A1),
ORTIZ et al: “METHODS AND SYSTEMS FOR DIGITAL REWARD PROCESSING”, (International Publication Number WO 2017136956 A1),
Apodaca: "Three Solutions to the Double Spending Problem", Bitzuma, https://bitzuma.com/posts/three-solutions-to-the-double-spending-problem/ Updated April 9th, 2018
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692